Citation Nr: 0021434	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-18 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  

(The issue of whether the amount of the veteran's separation 
pay to be recouped from VA disability benefits should be 
reduced pursuant to 10 U.S.C.A. § 1174(h)(2) will be the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992 and on active duty for training from February 
to July 1993.  It is noted that during the course of this 
appeal, this matter was transferred from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina to the RO in Baltimore, Maryland.

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 decision by the RO in Winston-Salem 
that denied the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  A notice of 
disagreement was received in March 1999.  A statement of the 
case was issued in July 1999.  A substantive appeal was 
received from the veteran in July 1999.  



FINDING OF FACT

The veteran has submitted no competent evidence to tend to 
establish that he suffers from a psychiatric disorder that 
had its onset during, or is otherwise related to, his active 
military service or active duty for training, or that a 
psychosis became manifest to a compensable degree within one 
year of his active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty or active duty for training.  38 U.S.C.A. 
§§ 101(2), (24), 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  If a psychosis becomes manifest to 
a compensable degree within one year of active service it 
shall be considered to have been incurred in that period of 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.309 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence); and iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded. King v. Brown, 5 
Vet. App. 19, 21 (1993).

A review of the veteran's service medical records does not 
reveal that he was treated for or diagnosed with a 
psychiatric disorder while in service.  In fact, according to 
examination reports dated in December 1981 (his enlistment 
examination), January 1987, and December 1990, the veteran 
was psychiatrically normal.  

Post-service medical evidence of record reflects that the 
veteran underwent a general examination at the VA Medical 
Center (VAMC) in Atlanta, Georgia (Decatur) in August 1993, 
at which time he complained of tinnitus, hearing loss, and 
insulin reaction.  The psychiatric and personality portion of 
the examination report indicates that the veteran's behavior 
and comprehension were normal.  He was diagnosed with 
diabetes mellitus, hypertension, the residuals of an 
appendectomy, and mixed hearing loss (diagnosed as a result 
of a separate hearing examination).  Medical records dated in 
1994 from Decatur are negative for treatment of any 
psychiatric illnesses or complaints.
 
The medical evidence also reflects that in January 1997 the 
veteran presented at the VA mental health clinic (MHC) in 
Fayetteville, North Carolina complaining of depression, but 
was not suicidal, was alert and oriented times three, and had 
no auditory or visual hallucinations.  His concentration was 
fair, his judgment and short term memory were good, and his 
mood was bright.  He was diagnosed as being mildly 
depressive.  

In February 1998, the veteran presented at the MHC at which 
time his mood was anxious, he was not suicidal, and he was 
diagnosed with dysthymia (history improved), situational 
anxiety, and insomnia.  In April 1998, he was again found to 
be anxious and was diagnosed with dysthymia and anxiety.  He 
was not suicidal and denied hallucinations, and his short 
term memory was good.  

In early December 1998, the veteran presented at the VA 
outpatient clinic in Baltimore, Maryland requesting, among 
other things, a psychiatric referral for a history of 
depression and insomnia.  He was assessed with a history of 
depression with insomnia and referred for an evaluation.  In 
mid-December 1998 the veteran was seen at the MHC in 
Baltimore and presented guarded, impatient, and hostile.  The 
veteran related that his depression started as a result of 
the mismanagement of his career and medical problems by the 
military.  He noted that after separating from service in 
1993, he sought treatment at a VA medical facility in 
Decatur, Georgia and was diagnosed with depression, and 
thereafter received treatment in Fayetteville, North 
Carolina.  

About five days later he again presented at the MHC, and gave 
a history of being first diagnosed with depression in 1983.  
On mental status examination, he was found to be appropriate 
in appearance, behavior, affect, and thought content.  His 
mood and thought process were normal, he was neither suicidal 
nor homicidal, and his cognitive functioning was normal.  The 
veteran was diagnosed with, among other things, recurrent 
major depression, with no depressive symptoms presently.  In 
1999, the veteran presented to the MHC angry and unwilling to 
engage in treatment.  He reported that he was sleeping better 
but that his mood remained depressed.  

During a September 1999 RO hearing (pertaining to a separate 
issue) the veteran testified that depression had its onset 
while he was in service.  



Analysis

With regard to the first requirement under Caluza, the Board 
notes that, for the purpose of a well-grounded analysis, 
there is medical evidence of record demonstrating that the 
veteran currently suffers from a psychiatric disorder.  
Specifically, as noted above, records from the MHCs indicate 
that the veteran has been variously diagnosed with dysthymia, 
mild depression, and anxiety.  

Regarding the second requirement of Caluza, the veteran's 
service medical records do not reflect that he was ever 
treated for or diagnosed with a psychiatric disorder while in 
service.  The veteran's statements to the effect that he was 
first diagnosed with depression in 1983 are simply not 
supported or reflected in the service medical records.   

Regarding presumptive service connection, the evidence does 
not indicate that the veteran was diagnosed with a psychosis 
(or for that matter, any psychiatric disorder) to a 
compensable degree or otherwise within one year of his 
separation from service.  The veteran's statement to the 
effect that he was treated for and diagnosed with depression 
in 1993 when seen at a VA medical facility in Decatur is not 
supported from the medical records received from the VAMC in 
Decatur (as noted, he was essentially found to be 
psychiatrically normal when examined at that facility).
 
Further, the medical evidence of record does not suggest that 
any diagnosed psychiatric disorder is related in any way to 
the veteran's period of active service or active duty for 
training.  None of the medical records discussed indicate 
that the veteran's dysthymia, depression, or anxiety had 
their onset in service.  As such, the third Caluza 
requirement - a medical nexus between the inservice injury or 
disease and the current disability - is also not met in this 
case.

In sum, the veteran has presented no medical evidence 
suggesting that his psychiatric disability is related in any 
way to his period of active service or active duty for 
training, or that he was diagnosed with a psychosis within a 
year of his separation from service.  While the veteran has 
made assertions to the effect that depression had its onset 
in service, these statements are of no probative value 
without supporting medical evidence.  Espiritu. 

In view of the above, the Board concludes that the veteran 
has not submitted evidence of a well-grounded claim of 
entitlement to service connection for a psychiatric disorder.  
As such, the VA does not have a statutory duty to further 
assist the claimant in developing this claim under 
38 U.S.C.A. § 5107 (West 1991).


ORDER

Service connection for a psychiatric disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

